Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 17, 2022

                                     No. 04-22-00264-CV

                           IN THE INTEREST OF E.J.M., a Child

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01970
                          Honorable Monique Diaz, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal was
filed. Id.

        The brief of appellee the Texas Department of Family and Protective Services (the
“Department”) was originally due to be filed on August 16, 2022. On August 16, 2022, the
Department filed a motion for a 30-day extension of time to file its brief. The Department’s
motion is GRANTED IN PART. It is ORDERED that the Department’s brief must be filed no
later than September 6, 2022. Given the time constraints governing the disposition of this
appeal, further requests for extensions of time will be disfavored.

       It is so ORDERED on August 17, 2022.
                                                           PER CURIAM


       ATTESTED TO: ________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT